Citation Nr: 0704722	
Decision Date: 02/20/07    Archive Date: 02/27/07

DOCKET NO.  04-24 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Irene Zaki, Associate Counsel


INTRODUCTION

The veteran had active service with the United States Navy 
from July 1943 to March 1946. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an April 2003 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
St. Petersburg, Florida, wherein the RO denied service 
connection for bilateral hearing loss.

A motion to advance this case on the Board's docket was 
granted under the authority of 38 U.S.C.A. § 7102(a) (West 
2002) and 38 C.F.R. § 20.900(c) (2006).


FINDINGS OF FACT

1.  Service connection for hearing loss was denied in April 
1958; the veteran did not appeal.

2.  The veteran's reported history of noise exposure in 
active service is consistent with the circumstances of such 
service.  

3.   Competent, new evidence of record demonstrates that a 
current hearing loss disability is etiologically related to 
active service. 


CONCLUSIONS OF LAW

1.  The unappealed April 1958 rating decision which denied 
the veteran's request of entitlement to service connection 
for hearing loss is final.  38 U.S.C.A. §§ 7103(a) and 7105 
(West 2002).

2.  The evidence received subsequent to the April 1958 rating 
decision is new and material, and the requirements to reopen 
a claim of entitlement to service connection for bilateral 
hearing loss have been met.  38 U.S.C.A. §§ 5108, 5103, 
5103A, 5107(b), 7105 (West 2002); 38 C.F.R. §§ 3.156, 3.159 
(2006).

3.  The criteria for service connection for bilateral hearing 
loss have been met.  38 U.S.C.A. §§ 1101, 1110, 5103A, 
5107(b) (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.303 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

In view of the Board's favorable disposition in this matter, 
the application of the VCAA is moot.  Bernard v. Brown, 4 
Vet. App. 384 (1993). 

New and material

The veteran is claiming entitlement to service connection for 
bilateral hearing loss.  The Board observes that a rating 
decision denying service connection for hearing loss was 
issued in April 1958.  The veteran did not appeal that 
decision and it became final.  See 38 C.F.R. § 7105.  In 
December 2002 the RO determined that new and material 
evidence had been received to reopen the claim. 38 U.S.C.A. 
§ 5108. The Board confirms the RO's decision to reopen the 
claim.

Service connection 

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2006).  Service connection may also 
be granted for any disease diagnosed after discharge when all 
of the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Regarding the first requirement, that of a current 
disability, the Board notes that 38 C.F.R. § 3.385 defines 
when impaired hearing will be considered a "disability" for 
the purposes of applying the laws administered by VA.  That 
section states that hearing loss will be considered a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 hertz (Hz) is 40 
decibels or greater; or when the auditory thresholds for at 
least 3 of the frequencies 500, 1000, 2000, 3000 or 4000 Hz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  

In the present case,  a VA examination in October 2002 
indicates a diagnosis of sensory neural hearing loss and 
lists his pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
60
65
80
LEFT
35
30
50
60
70

Thus, the objective evidence gleaned from the October 2002 VA 
examination meets the criteria set under 38 C.F.R. § 3.385 
for impaired hearing.  As such, current disability is 
established and the first element of a service connection 
claim has been satisfied. 

With respect to the second element of service connection, 
that of in-service incurrence, the Board notes that the 
service medical records do not show treatment or complaints 
referable to hearing loss.  However, the service medical 
records indicate that in August 1944 the veteran was exposed 
to and injured by a projectile exploded in the breach of a 40 
mm. antiaircraft gun.  Therefore the evidence of record does 
enable a finding that the veteran was exposed to noise during 
his active service.  

In addition to supporting the veteran's claim of in-service 
noise exposure, the evidence of record also contains an 
opinion causally relating the veteran's current bilateral 
hearing loss to his noise exposure.  In a March 2003 VA 
opinion, the examiner states, "There is no doubt in my mind 
that this is service connected, as it started in 1950 and the 
hearing disorder has worsened over the years."  The 
examiner's opinion was based on a review of the claim's file.  
Because such opinion is consistent with a VA examination in 
May 1958 indicating hearing loss at the 4000 Hz level, it is 
found to be highly probative. 

The Board recognizes that an October 2002 VA examination can 
appear to contradict the VA opinion in March 2003.  Indeed, 
the VA examiner in October 2002 remarked that a portion of 
his loss is most likely due to normal aging, genetic traits 
and other noise exposure.  However, in that same report the 
VA examiner acknowledged that high frequency hearing loss was 
the result of acoustic trauma suffered while on active duty.  

Overall, then, the evidence of record contains opinions of 
etiology both for and against the veteran's claim.  Given 
that the unfavorable October 2002 VA examiner's opinion 
appears somewhat self-contradictory, and given the strong 
probative weight of the March 2003 opinion, as discussed 
above, the Board finds that the evidence is at least in 
equipoise.  As such, the benefit of the doubt doctrine 
applies.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Accordingly, the benefit sought on 
appeal is allowed.


ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.





____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


